ORDER *
The above appeals have been consolidated for briefing, argument and decision.
Cause No. 00-35994 is an appeal from a summary judgment dismissing Moxley’s claims of copyright infringement and related causes of action. It appears to us that the undisputed facts considered by the district court demonstrate that Moxley has authored material which is not copyrightable. The judgment was entered on October 10, 2000. Notice of appeal was untimely filed on November 13, 2000, a date more than 30 days subsequent to the entry of judgment.
Cause No. 01-35159 is an appeal from the district court’s denial of Moxley’s motion for an order extending time for appeal. Notice of appeal from the denial of the motion was timely filed on January 23, 2001.
After careful consideration of the district court records and files in these appeals, and after considering the argument of counsel, it is,
ORDERED that No. 01-35159 should be affirmed because the district court found no excusable neglect as required by Fed. R.App. P. 4(a)(5) and further that No. 00-35394 should be dismissed because we lack jurisdiction. Fed. R.App. P. 4(a)(1).
No. 00-35994 DISMISSED and No. 01-35159 AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.